FILED

UNITED STATES DISTRICT COURT JUN 2 5 2014
FOR THE DISTRICT OF COLUMBIA Clem. 113. District & Ba k
Courts for the District of golﬁiiigia
Mary Aku Quartey, )
)
Plaintiff, )
)
v. ) Civil Action No. /§/- /0 5/
)
Barack Obama et al., )
)
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis. The application will be granted and the case
will be dismissed pursuant to 28 U.S.C. § 1915(e), which requires the Court to dismiss a
complaint upon a determination that it, among other grounds, is frivolous.l

Plaintiff Mary Aku Quartey currently resides at a women’s shelter in the District of
Columbia. She purports to sue a list of well-known individuals, including President Barack
Obama, Michelle Obama, Condoleezza Rice, Mitt Romney, and Chief Justice John Roberts.
Compl. Caption. The statements in the complaint are nonsensical. Plaintiff states, for example,
that she “claim[s] ownership of I Honorable Mary Aku Quartey’s Congressional Seats,
Properties and Trillions of Capital Wealth.” Compl. at 1. She also states that her “ex-husband

Mr. Alfred K. Quartey was conveyed to the Supreme Court, the Long Worth Building, Postal

 

' In her in forma pauperis application, plaintiff lists her income as $6,720 for an unspeciﬁed

pay period. On the other hand, plaintiff states that she is receiving food stamps and the
complaint reveals that she lives in a homeless shelter. Despite the incongruities, plaintiff does
not appear to be intentionally misleading the Court. Therefore, dismissal of the case on the basis

that “the allegation of poverty is untrue” is not warranted. 28 U.S.C. § 1915(e)(2)(A).
l

(5'.